


EXHIBIT 10.11

 

NONEMPLOYEE DIRECTOR STOCK OPTION AGREEMENT

 

THE TORO COMPANY AMENDED AND RESTATED 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [        ] (“Grant Date”), between The
Toro Company, a Delaware corporation (“Toro”), and [              ] (“you”) sets
forth the terms and conditions of the grant to you of a nonqualified option
(this “Option”) to purchase [         ] shares of common stock, par value $1.00
per share, of Toro (“Shares”) at an exercise price of $[      ] per Share, under
The Toro Company Amended and Restated 2010 Equity and Incentive Plan, as such
plan may be amended from time to time (the “Plan”).  This Option is subject to
all of the terms and conditions set forth in the Plan, this Agreement and the
Nonemployee Director Stock Option Acceptance Agreement should you decide to
accept this Option.  All of the terms in this Agreement and the Nonemployee
Director Stock Option Acceptance Agreement that begin with a capital letter are
either defined in this Agreement or in the Plan.

 

1.                                      Expiration Date.  This Option shall
expire on [                    ].

 

2.                                      Vesting.  Except as provided in Sections
3, 5 and 6 of this Agreement, this Option shall vest and become exercisable in
three (3) as equal as possible installments on each of the first, second and
third anniversaries after the Grant Date (rounding down to the nearest whole
share on the first vesting date, if necessary, and on the second vesting date,
if necessary).

 

3.                                      Effect of Termination of Service as a
Director of Toro.

 

(a)                                 Disability.  If your service as a
nonemployee director of Toro is terminated by reason of your Disability, this
Option will vest immediately, and you or your guardian or legal representative,
as the case may be, may exercise this Option until the earlier of the date this
Option expires or one (1) year after the date your service as a nonemployee
director of Toro terminates by reason of your Disability.

 

(b)                                 Death.  If you die, this Option will vest
immediately, and your legal representatives, heirs or legatees may exercise this
Option until the earlier of the date this Option expires or one (1) year after
the date of your death.

 

(c)                                  Other.  If your service as a director of
Toro is terminated for any reason other than your death or Disability and you
have served as a member of the Board for ten (10) full fiscal years or longer
(i) this Option will continue to vest in accordance with its terms, and (ii) you
may exercise the vested portion of this Option (including any portion of this
Option that vests pursuant to (i)) for up to four (4) years after the date of
termination, but not later than the date this Option expires.  If your service
as a nonemployee director of Toro is terminated for any reason other than your
death or Disability and you have served as a member of the Board for less than
ten (10) full fiscal years, you may exercise the then vested portion of this
Option, if any, for a period of three (3) months after the date your service as
a director of Toro terminates, but not

 

1

--------------------------------------------------------------------------------


 

later than the date this Option expires, and any unvested portion of this Option
will be canceled on the date your service as a nonemployee director of Toro
terminates.

 

4.                                      No Transfer.  You may not transfer this
Option other than by will or applicable laws of descent and distribution or, if
approved by the Committee, pursuant to a qualified domestic relations order
entered into by a court of competent jurisdiction.

 

5.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole reasonable discretion, to have taken any action
that would constitute an Adverse Action, (a) all of your rights under the Plan
and any agreements evidencing an Award granted under the Plan, including this
Agreement evidencing this Option, then held by you shall terminate and be
forfeited without notice of any kind, and (b) the Committee in its sole
discretion may require you to surrender and return to Toro all or any Shares
received, or to disgorge all or any profits or any other economic value (however
defined by the Committee) made or realized by you, during the period beginning
one (1) year prior to your termination of service as a director of Toro, in
connection with any Awards granted under the Plan, including this Option, or any
Shares issued upon the exercise or vesting of any Awards, including this
Option.  Toro may defer the exercise of this Option for a period of up to ninety
(90) days in order for the Committee to make any determination as to the
existence of an Adverse Action.  This Section 5 shall not apply following a
Change of Control.

 

6.                                      Change of Control. In the event of a
Change of Control, the provisions of the Plan applicable to a Change of Control
will apply to this Option.

 

7.                                      Methods of Exercise.  In order to
exercise this Option, you must pre-clear such Option exercise with our Vice
President, Secretary and General Counsel and Vice President, Treasurer and Chief
Financial Officer using a pre-approval request form provided by Toro specifying
the number of whole Shares with respect to which you wish to exercise this
Option.  Once pre-clearance has been received and a pre-clearance notice has
been submitted to Fidelity, you may exercise this Option only by calling
Fidelity Executive Services at 1-800-823-0217.  The exercise of this Option must
be accompanied by payment in full of the aggregate Option Price for the Shares
to be purchased.  Payment may be made (a) in cash or its equivalent; (b) by
tendering (either by actual delivery or attestation) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the
exercise price; (c) by a cashless (broker-assisted) exercise; (d) by a “net
exercise” of this Option (as further described below); (e) by any combination of
(a), (b), (c) and (d); or (f) by any other method approved or accepted by the
Committee in its sole discretion.  In the case of a “net exercise” of this
Option, Toro will reduce the number of Shares issued upon the exercise of this
Option by the largest number of whole Shares that has a Fair Market Value on the
exercise date that does not exceed the aggregate Option Price for the Shares
exercised under this method and will require cash payment from you for any
remaining Option Price.  Shares will no longer be outstanding under this Option
(and will therefore not thereafter be exercisable) following the exercise of
this Option to the extent of (i) Shares used to pay the Option Price of this
Option under the “net exercise,” and (ii) Shares actually delivered to you as a
result of such exercise. Any Shares issued to you upon exercise of this Option
will be issued and delivered to you in book-entry or certificate form or issued
and deposited for your benefit with any broker with which you have an account
relationship or Toro has engaged to provide such services under the Plan.

 

2

--------------------------------------------------------------------------------


 

8.                                      General Restriction.  If at any time the
Committee determines that the listing, registration or qualification of the
Shares subject to this Option on any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue or
purchase of Shares upon exercise of this Option, this Option may not be
exercised unless such listing, registration, qualification, consent or approval
has been obtained free of conditions not acceptable to the Committee.  Under
certain circumstances as set forth in the Plan, if the exercise of this Option
is prevented by certain provisions of the Plan, this Option will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of this Option.

 

9.                                      Shareholder Status.  You shall have no
rights as a shareholder with respect to any Shares underlying this Option until
such Shares have been duly issued and delivered to you in accordance with the
terms of this Agreement and the Nonemployee Director Stock Option Acceptance
Agreement, and no adjustment shall be made for dividends of any kind or
description whatsoever or for distributions of rights of any kind or description
whatsoever respecting such Shares except as expressly set forth in the Plan.

 

10.                               Governing Law. This Agreement and the
Nonemployee Director Stock Option Acceptance Agreement shall be construed,
administered and governed in all respects under and by the applicable laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation to the
substantive law of another jurisdiction.

 

11.                               Venue. In accepting this Option, you are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of the State of Minnesota of the United States of America to resolve any
and all issues that may arise out of or relate to this Option and this
Agreement.

 

12.                               Binding Effect. This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

13.                               Electronic Delivery. Toro, in its sole
discretion, may decide to deliver any documents related to this Option granted
to you under the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Toro or a third party
designated by Toro.

 

14.                               Conflict.  To the extent the terms of this
Agreement or the Nonemployee Director Stock Option Acceptance Agreement are
inconsistent with the Plan, the provisions of the Plan shall control and
supersede any inconsistent provision of this Agreement.

 

15.                               Non-Negotiable Terms.  The terms of this
Agreement and the Nonemployee Director Stock Option Acceptance Agreement are not
negotiable, but you may refuse to accept this Option by immediately notifying
Toro’s Vice President, Secretary and General Counsel in writing.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Nonemployee
Director Stock Option Acceptance Agreement.

 

[            ]

By:

 

 

 

President and CEO

 

4

--------------------------------------------------------------------------------


 

NONEMPLOYEE DIRECTOR STOCK OPTION ACCEPTANCE AGREEMENT

 

               , 20    

 

I hereby agree to the terms and conditions governing the Option grant as set
forth in the Nonemployee Director Stock Option Agreement, this Nonemployee
Director Stock Option Acceptance Agreement and as supplemented by the terms and
conditions set forth in the Plan.

 

In accepting the Option grant, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the
Nonemployee Director Stock Option Agreement or this Nonemployee Director Stock
Option Acceptance Agreement;

 

(b)                                 The grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
Option grants, or benefits in lieu of Option grants, even if Option grants have
been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Option
grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The future value of the Shares underlying
the Option is unknown and cannot be predicted with certainty and if the Option
vests and I exercise the Option in accordance with the terms of the Nonemployee
Director Option Agreement and this Nonemployee Director Stock Option Acceptance
Agreement and am issued Shares, the value of those Shares may increase or
decrease;

 

(f)                                   In consideration of the grant of the
Option, no claim or entitlement to compensation or damages shall arise from
termination of the Option or diminution in value of the Option or Shares
acquired upon exercise of the Option resulting from termination of my service as
a nonemployee director of Toro and I hereby irrevocably release Toro and its
Affiliates and Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acceptance of the Option grant, I shall be
deemed irrevocably to have waived my entitlement to pursue such claim;

 

(g)                                  Toro is not providing any tax, legal or
financial advice, nor is Toro making any recommendations regarding my
participation in the Plan, or my purchase or sale of the Shares underlying the
Option; and

 

(h)                                 I have been advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

5

--------------------------------------------------------------------------------


 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the Option on the terms stated in the
Nonemployee Director Option Agreement or this Nonemployee Director Stock Option
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel to decline the grant.

 

 

Signature:

 

 

Print Name:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------
